Title: To James Madison from William C. C. Claiborne, 29 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 29 March 1806, New Orleans. “The news from Nachetoches is of an unpleasant nature. Spanish troops to the number of four hundred, accompanied by some Indians, are assembled on the Sabine, and threaten to advance and to maintain the same position (near to Nachetoches) from which a Small spanish Guard was lately driven by Captain Turner under the orders of Major Porter.
                    “This movement on the part of the Spaniards has excited much alarm on our western Frontier—and if they (the Spaniards) should persevere in their design, I much doubt whether it will be in the power of Major Porter to oppose them with success; in as much as his present Force does not exceed two hundred effective men. I have reflected on the propriety of ordering to Nachetoches a detachment of the militia of the Territory, and of going there myself; but I shall come to no determination until I have further and more accurate information of the conduct and views of the Spaniards.”
                